Relator seeks a mandamus against respondent to require him to do and perform the ministerial or statutory duties which it has a legal right to have performed in regard to its contract with the State of Texas for the purchase of certain textbooks, to-wit: Five book edition series of English Grammars, called "English Today," by Meek and Wilson.
This case in point of fact and law is identical with that of Laidlaw Brothers, Incorporated, vs. S.M.N. Marrs, State Superintendent of Public Instruction, (ante, p. 561) opinion delivered June 8, 1925, and all issues here involved were thoroughly considered in connection with *Page 572 
that case. It would serve no useful purpose to restate the facts or the law in this case.
Upon the authority of that case, it is ordered that the writ of mandamus issue as prayed for.